The opinion of the court was delivered by
Breaux, J.
The appeal was prosecuted by the district attorney from a ruling of the court a qua refusing to permit him in behalf of the State to forfeit the bail bond of the accused on the second day of the term.
The ruling of the court is sustained by the evidence.
It was proven that the accused was prevented from attending court by physical disability.
Counsel for the accused interposed a motion in this court to dismiss the appeal, averring the correctness of the ruling o'f the District Court.
The Attorney General and the district attorney who conducted the prosecution admit that the appeal has no merit, and consent that it be dismissed.
The appeal is dismissed.